DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 2-4 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui).

Regarding claim 2, Moussaoui discloses a Package Structure (PS), comprising:
a bottom package (see package/module 506/206 in Fig. 5/2; para 0014, 0023) comprising: 
a substrate having a top surface and a metal contact pad (shown as a metallization layer on a bottom of 206 and contact/pad thereon electrically connecting MOSFET/PCB, the contact pads not numerically referenced in Fig. 2; para 0014, 0020) on the top surface; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023); and 
an upper device mounted over the molded layer, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead being inserted through the hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to the metal contact pad                                                                       
(Fig. 2, 5). 

Regarding claims 3-4, Moussaoui discloses the entire claimed structure as applied to
claim 2 above, including circuitry on the substrate, the molded layer encapsulating the 
circuitry (for example, see power devices circuitry encapsulated by 112 in Fig. 2; para 
0014-0019), the circuitry comprising multi-phase power supply/switching circuitry 
electrically connected to the substrate, as required by high power application specific 
IC/processor device applications (para 0019-0020).

Regarding claims 9-10, Moussaoui teaches substantially the entire claimed structure as
applied to claim 2 above, and further teaches:
the lead comprising a variety of shapes and sizes including a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022); and 
the leads comprising a plurality of staple leads including the lead and a second lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022).

Regarding claims 11-12 and 14 respectively, Moussaoui discloses the entire claimed structure as applied to claim 2 above, including the at least one component comprising conventional an inductor or a transformer in a form of a device package, as per circuit requirements (para 0014-0017, 0019-0020).

Regarding claim 13, Moussaoui discloses the entire claimed structure as applied to claim 
2 above, including the at least one component comprising a conventional heat sink/HS 
(HS not shown in Fig. 2/5; para 0018), the lead further comprising a tab to provide 
thermal connection to the metal contact pad, as required (for example, see the lead of 
MOSFET having a downset tab connecting the metallization at/above 206 in Fig. 2).

Regarding claim 15, Moussaoui discloses the entire claimed structure as applied to claim 
2 above, including the substrate comprising a bottom surface opposite the top surface, 
the bottom surface comprising a plurality of pads (see metallization areas under 202,
PCB and the MOSFET lead in Fig.2, also see exposed lead areas 402 in Fig. 4; para 
0014, 0022) to connect to an external device for further surface mount connection, as 
required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui).

Regarding claim 16, Moussaoui discloses a Package Structure (PS), comprising:
a bottom molded package (see encapsulated package/module 506/206 in Fig. 5/2; para 0013, 0014, 0023), and  
an upper device mounted over the bottom molded package, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead extending partially through the bottom package to (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to a the metal contact pad (see bottom of via holes 544/548 having conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023)                                                                      
(Fig. 2, 5).
Moussaoui does not explicitly teach a staple lead having a thickness and a width greater
than the thickness.  
Moussaoui further teach the lead comprising a variety of shapes and sizes including
a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022).
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a staple lead having a thickness and a width greater than the thickness, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claim 17, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, including:
- the bottom molded package comprising a substrate having a top surface and a metal contact pad (shown as a metallization layer on a bottom of 206 and contact/pad thereon electrically connecting MOSFET/PCB, the contact pads not numerically referenced in Fig. 2; para 0014, 0020) on the top surface, a circuitry (see 104, 106, PCB in Fig. 2; para 0013-0015, 0019, 0020) on/in the substrate; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the substrate and circuitry, wherein the staple lead (lead) is inserted into a hole in the molded layer to electrically or thermally connect to the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023).

Regarding claim 21, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, including a plurality of staple leads including the staple lead a second staple lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022).


3.	Claims 5-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui) in view of Haba et al., (US Pat. 7939934, hereinafter Haba).

Regarding claims 5-6 respectively, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 2 above, except: a) a space between a sidewall of the hole 
and the lead, and b) the hole being wider than the lead.
Haba teaches a PS having a post/pin-hole connection wherein a) there is a space 
between a sidewall of a hole and a lead, and b) the hole being wider than the lead
(see a configuration of a via hole 1773 and a conductive post 1746 in Fig. 24B; col. 22, 
lines 40-67) to improve the bonding strength and reliability of connection.
Moussaoui and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claims 7-8 respectively, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 2 above, except: a) a gap between an end of the lead and 
the metal contact pad, a conductive material disposed in the gap and providing an 
electrical or thermal connection between the lead and the metal contact pad, and b)
the conductive material comprises solder.
Haba teaches a PS having a post/pin-hole connection wherein a) there is a gap
between an end of the lead and the metal contact pad, a conductive material disposed in 
the gap and providing an electrical or thermal connection between the lead and the metal 
contact pad (see the configuration of the post and a metallization/pad at a bottom of 
1773 and 1730 respectively in Fig. 24B; col. 22, lines 40-67), and b) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claims 18-20 respectively, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, except: a) a space between a sidewall of the hole 
and the lead, b) a gap between an end of the lead and the metal contact pad, a 
conductive material disposed in the gap and providing an electrical or thermal connection
between the lead and the metal contact pad, and c) the conductive material comprises 
solder.
	Haba teaches a PS having a post/pin-hole connection wherein a) there is a space
between a sidewall of a hole and a lead, b) a gap between an end of the lead and the 
metal contact pad a conductive material disposed in the gap and providing an electrical 
or thermal connection between the lead and the metal contact pad (see the 
configuration of sidewall of 1773, the post 1746 and a metallization/pad at a bottom of
1773 respectively in Fig. 24B; col. 22, lines 40-67), and c) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
Moussaoui and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Tech Center 2800